LODGED
    JUL 1 6 2019
Cleli<, U.S. District Court
   District Of Montana
       Great Falls


                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MONTANA
                                  GREAT FALLS DIVISION

   UNITED STATES OF AMERICA,                    VIOLATION:
                                                6564622
                      Plaintiff,                Location Code: Ml3

           vs.
                                                ORDER
   JESSICA L. SOUZA,

                      Defendant.


          Based upon the United States motion to dismiss the above violation, and for

good cause shown,

          IT IS ORDERED that violation 6564622 is dismissed pursuant to Fed. R.

Crim. P. 48(a). The initial appearance scheduled for August 8, 2019, is

VACATED.

          DA TED this _18thday of July, 2019.



                                         John T. Johnston
                                         United States Magistrate Judge
